Citation Nr: 9927162	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-11 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to November 
1970.  He was awarded a Combat Action Ribbon, among other 
awards and honors, during his Vietnam service.

This matter arises from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought.  The 
veteran filed a timely appeal and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

As a preliminary matter, the Board observes that through his 
service representative, the veteran appears to have raised 
the issue of clear and unmistakable error (CUE) regarding his 
claim for service connection for right ear hearing loss.  
Essentially, the veteran contends that, since a VA rating 
examination conducted in October 1971, within one year of his 
discharge from active duty, showed impaired hearing in his 
right ear, and a VA examiner's opinion of September 1974 
states that he had significant hearing loss in his right ear, 
which, based on the veteran's account of exposure to acoustic 
trauma during service, "could very well have been caused by 
explosions of mortar shells," there was clear and 
unmistakable error (CUE) in failing to grant his claim for 
service connection for hearing loss and tinnitus in the right 
ear in the rating decisions of November 1971 and October 
1974.  

The Board notes that as the CUE issue has not been properly 
adjudicated, it is referred back to the RO for appropriate 
action.  The following decision is limited solely to the 
issue of whether new and material evidence has been submitted 
to reopen a previously denied claim for service connection 
for right ear hearing loss.  


FINDINGS OF FACT

1.  Evidence associated with the claims file since the RO's 
March 1995 decision establishes that the veteran has profound 
sensorineural hearing loss in the right ear.

2.  The veteran was exposed to hazardous noise during his 
service in Vietnam as a rifleman.

3.  The new evidence establishing a diagnosis for the 
veteran's right ear hearing loss, when considered in 
conjunction with evidence already of record, establishes that 
the veteran incurred right ear hearing loss in service. 


CONCLUSIONS OF LAW

1.  The evidence received since the May 1995 rating decision, 
which denied a request to reopen a claim of service 
connection for right ear hearing loss, is new and material, 
and the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.102, 
3.156 (1998).

2.  The veteran incurred right ear hearing loss in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5107(a) (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a statement submitted in November 1996, the veteran 
asserted that he has defective right ear hearing because he 
was exposed to loud noise from artillery and explosions 
during service.  Service connection is warranted for a 
chronic disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (1998).  Certain diseases, such as 
sensorineural hearing loss, are defined by statute or 
regulation as chronic, and may be presumed service connected 
if the disease manifested to a degree of 10 percent or more 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309. 

However, in this case, the veteran's claim for service 
connection for right ear hearing loss has already been denied 
on several occasions, most recently, in March 1995.  At that 
time, the RO determined that there was no new and material 
evidence to reopen the veteran's previously denied claim for 
service connection for right hear hearing loss, and confirmed 
a previous October 1974 rating decision denying service-
connection for right ear hearing loss.  The veteran was 
informed of his appellate rights, but did not appeal that 
decision, which became final.  

Claims which have previously been denied by final decisions 
may only be reopened if new and material evidence has been 
submitted.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  Therefore, in this case, the veteran must 
establish that he has submitted new and material evidence in 
order to obtain review of his claim for service connection 
for right ear hearing loss on the merits.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 
203 (1999).  Initially, the Board notes that the RO's July 
1997 rating decision reviewed veteran's new and material 
claim under a standard which has since been overruled by the 
United States Court of Appeals for the Federal Circuit.  See 
Hodge, supra.  Given the Board's conclusion with respect to 
this issue, the Board finds that the veteran is not 
prejudiced by consideration of his new and material claim 
under the new case law.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Under the three-part analysis now required, the first step is 
to determine whether the claimant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, the second step requires a determination 
of whether the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is not well grounded, 
the adjudication process must halt, despite reopening, 
because a claim that is not well grounded cannot be allowed.  
See Winters, supra.  If the claim is well grounded, then the 
VA must ensure that the duty to assist has been fulfilled 
before proceeding to the third step, and adjudication of the 
merits of the claim.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not previously 
been submitted to agency decision makers, and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly or 
substantially on the specific matter under consideration, and 
which by itself, or in conjunction with other evidence 
previously submitted, is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.  Id.  

The evidence considered by the RO in reaching its March 1995 
decision, and relevant to the issue of service connection for 
right ear hearing loss, consisted of the veteran's service 
medical and service personnel records, and reports of VA 
rating examinations of October 1971 and of September 1974.  
The veteran's service medical records show that his hearing 
was 15/15 bilaterally upon his discharge from active service.  
His service personnel records show that he served in combat 
as an infantry rifleman and as a mortarman.  He was awarded a 
Combat Action Ribbon.  

The report of the October 1971 rating examination shows that 
the veteran had impaired hearing in his right ear, and was 
able to hear a watch from the left ear but not from the 
right.  However, there is no audiometric examination of 
record which establishes the severity of the hearing loss in 
decibels.  The diagnosis assigned was "impaired hearing, 
right ear," without identification of the type of hearing 
impairment.

The report of the September 1974 rating examination shows 
that the veteran had significant hearing loss in his right 
ear.  The examiner noted the veteran's reported history of 
having been exposed to acoustic trauma while firing a 60-
millimeter mortar in Vietnam.  The examiner stated that the 
veteran's present symptomatology "could have very well have 
been caused by explosions from mortar shells" as the veteran 
had indicated.  Audiology examination reflected air 
conduction thresholds, at 500, 1000, 2000, and 4000 Hz, 70, 
75, 65, and 75 decibels in the right ear.  Speech recognition 
ability was classified as 0 percent in the right ear, 
compared to 94 percent in the left ear.  The diagnosis was 
"total loss of hearing in the right ear." 

Contemporaneous clinical VA treatment records of record at 
the time of the March 1995 final decision primarily dealt 
with the veteran's post-traumatic stress disorder.  

Evidence since the March 1995 final decision includes 
additional, rather lengthy VA clinical treatment records from 
1994 through 1997, statements by the veteran made in support 
of his claim, and copies of the previously submitted and 
considered October 1971 and September 1974 rating examination 
reports.  VA treatment records dated in September 1994, 
February 1995, and July 1995 show that the veteran was 
totally deaf in his right ear as a result of cochlear damage, 
and that he had been issued hearing aids.  A history of 
exposure to acoustic trauma in service was noted, and a March 
1995 clinical record disclosed a diagnosis of profound 
sensorineural hearing loss in the right ear.  Audiologic 
examination disclosed that the veteran was unable to identify 
any sound in the right ear from 250Hz to 8000Hz, tested at 
the highest decibel level the machine could reach.

The Board notes that the September 1994 through March 1995 VA 
clinical records which reflect a specific diagnosis of 
sensorineural hearing loss were not of record at the time of 
the March 1995 rating decision. 

The Board also notes that, since the March 1995 rating 
decision, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1998) (hereinafter, the "Court") has 
clarified the effect of statutory provisions at 38 U.S.C.A. 
§ 1154 in determining the evidentiary value and significance 
of statements and testimony of combat veterans.  Most 
recently, in Arms v. West, 12 Vet. App. 188 (1999), the Court 
has noted that, once a combat veteran establishes a well-
grounded combat-related claim, the claimant prevails on the 
merits unless VA produces "clear and convincing evidence" to 
the contrary.  Thus, section 1154(b) requires VA to come 
forward with more than a preponderance of evidence against a 
combat veteran's well-grounded claim. 

In reviewing the evidence associated with the file since the 
March 1995 rating decision, the Board concludes that the 
veteran has submitted new and material evidence.  In 
particular, the medical evidence not previously of record 
assigning a medical diagnosis for the veteran's hearing 
disorder is both new and material; the veteran's recent 
statements regarding combat noise exposure are also new and 
material.  Thus, the veteran has submitted new and material 
evidence, so as to meet the first level of inquiry under 
Hodge.  Therefore, the Board must proceed to the second step, 
a determination of whether the claim for service connection 
for right ear hearing loss is well-grounded.  

In this case, there is lay evidence, the statement of a 
combat veteran, that he was exposed to hazardous noise during 
combat.  There is a current medical diagnosis of the claimed 
right ear hearing loss, diagnosed as sensorineural hearing 
loss.  There is medical evidence indicating that there is a 
plausible relationship between the veteran's right ear 
hearing loss and exposure to noise during combat.  The Board 
finds that the veteran has submitted a well-grounded claim 
for service connection for right ear sensorineural hearing 
loss.  

Therefore, the Board must proceed to the third step of the 
three-part inquiry under Hodge, that is, adjudication of the 
claim on the merits.  As noted, under Arms, 12 Vet. App. 188, 
once the combat veteran establishes a well-grounded to which 
the provisions of 38 U.S.C.A. § 1154 are applicable, that 
veteran prevails unless VA produces clear and convincing 
evidence unfavorable to the claim.  

In this case, the report of VA examination conducted in 
October 1971, less than one year after the veteran's 
separation from service, reflects that the veteran had 
impaired right ear hearing.  VA medical opinion dated in 
September 1974 reflects that the veteran's right ear hearing 
was so impaired as to be characterized as total deafness, and 
opined that the veteran's noise exposure in service "could 
very well" be the cause of the right ear hearing impairment.  
Recent medical evidence reflects that the veteran's right ear 
hearing impairment is sensorineural hearing loss.  There is 
no evidence that the veteran had a hearing impairment prior 
to service, and there is no medical opinion that any post-
service disease, noise exposure, or other injury caused the 
veteran's current right ear hearing impairment.  

As there is no evidence of record which is unfavorable to the 
veteran's claim, service connection for right ear hearing 
impairment is warranted.  


ORDER

Service connection for right ear hearing loss is granted, 
subject to the laws and regulations governing effective dates 
of grants of monetary benefits.   




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

